Citation Nr: 1451253	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals, ganglion cyst, left wrist (left wrist disability).

2. Entitlement to service connection for disability exhibited by decreased knuckle and thumb function of the left hand, to include as secondary to left wrist disability.

3.  Entitlement to compensation under 38 U.S.C. 1151 for right shoulder disability.

4.  Entitlement to compensation under 38 U.S.C. 1151 for right hip disability.

5.  Entitlement to service connection for skin disability of the back.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Left Wrist and Fingers

At his December 2012 hearing, the Veteran described additional left wrist symptoms that were not noted at the time of his January 2009 VA examination nearly four years earlier.  Specifically, he testified that grasping with his left hand caused pain and that he had loss of function of his hand.  As the January 2009 examination found no pain and no limitation of function, the Veteran's testimony suggests that his symptoms have worsened since that examination.  As such, a new examination is necessary to determine the current severity of this disability.

Additionally, the Veteran claims disability exhibited by decreased knuckle and thumb function of the left hand related to a February 2008 cyst removal.  It is unclear whether this cyst was a progression of the existing disability or a separate disability.  An examination and opinion would be helpful in adjudicating this portion of the claim.

1151 Claims

The Veteran is seeking entitlement to compensation under 38 U.S.C. 1151 for right shoulder and right hip disabilities based on surgeries in the 1970s and 1980s, respectively.  The claims file currently does not contain records of either of these surgeries, nor does in contain a formal finding that such records are unavailable.  As such, additional attempts must be made to locate records of the Veteran's reported shoulder surgery (cyst removal) in 1974 or 1975 at Bronx VA Medical Center (VAMC) and his reported hip surgery in 1980s at the New York City VAMC.

Back Claim

The Veteran has testified that his current back disability is related to the above surgeries.  As such, this issue is intrinsically intertwined with his 1151 claims and cannot be addressed until these underlying issues are resolved.

TDIU

Similarly, the Veteran has stated that he is unemployable due to his claimed disabilities.  Currently he is only service connected for a left wrist disability, which is being remanded for an examination to determine its current severity.  Additionally, a favorable decision on the currently remanded § 1151 and service connection issues would have a significant impact upon the Veteran's claim for TDIU.  That impact in turn could render any review of the decision on the TDIU claim meaningless and a waste of appellate resources.  Therefore, these claims are inextricably intertwined and the TDIU claim must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations to determine the current severity of his left wrist disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner(s) should address:

a.  The presence and characteristics of any scars associated with the Veteran's left wrist disability.

b.  Limitation of motion and function of the wrist and hand.  Complete range of motion testing should be accomplished and reports of any painful motion, when it begins and how it is objectively demonstrated should be included.

c.  The presence and severity of any associated neurologic symptoms, including numbness and tingling.  Where possible, the examiner should associate the identified symptoms with a specific nerve.

d.  If the Veteran has disability exhibited by decreased knuckle and thumb function of the left hand, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to active service or if it was caused or aggravated by his service connected left wrist disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

A complete rationale should accompany all opinions provided.

2.  Obtain and associate with the claims file any records of the Veteran's reported shoulder surgery (cyst removal) in 1974 or 1975 at Bronx VA Medical Center (VAMC).

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the claims file any records of his reported hip surgery in 1980s at the New York City VAMC.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Thereafter, schedule the Veteran for a VA examination or examinations with a physician to determine whether any current right shoulder and/or right hip disability was caused or aggravated by these  procedures.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

a.  For each current right shoulder disability identified, the examiner shall answer all of the following questions:

i.  Is it at least as likely as not (50 percent probability or more) that the current right shoulder disability was caused by or chronically worsened as a result of the surgery and/or treatment at the Bronx VAMC?

ii.  If so, is it at least as likely as not (50 percent probability or more) that the cause of the current right shoulder disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

iii.  If the current right shoulder disability was likely caused by or chronically worsened as a result of surgery and/or treatment at the Bronx VAMC is it at least as likely as not (50 percent probability or more) that the cause of the current right shoulder disability was an event not reasonably foreseeable?

When considering whether a current right shoulder disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed by the Veteran.  A complete rationale should accompany all opinions provided.

b.  For each current right hip disability identified, the examiner shall answer all of the following questions:

i.  Is it at least as likely as not (50 percent probability or more) that the current right hip disability was caused by or chronically worsened as a result of the surgery and/or treatment at the New York VAMC?

ii.  If so, is it at least as likely as not (50 percent probability or more) that the cause of the current right hip disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

iii.  If the current right hip shoulder disability was likely caused by or chronically worsened as a result of surgery and/or treatment at the New York VAMC, is it at least as likely as not (50 percent probability or more) that the resulting disability was an event not reasonably foreseeable?

When considering whether a current right hip disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed by the Veteran.  A complete rationale should accompany all opinions provided.

5.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

